DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant representative Joseph R. Klinicki on October 28, 2020.

Claim 16 has been amended as follows:
16. (Currently Amended) The WTRU as in claim 9, wherein the processor is further configured to: 
receive a second PDCCH transmission, the second PDCCH transmission being received over the second frequency range, wherein the second PDCCH transmission Page 5 of 13DOCKET NO.: 2008P00546 US06PATENT Application No.: 15/912,957 Office Action Dated: May 5, 2020 comprises second 
monitor for PDCCH transmissions the first frequency range based on receiving the second DCI.
Allowable Subject Matter

Claims 1-6, 8-14, 16-18, 20 and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 

An updated search has been performed and Applicants remarks filed on August 5, 2020 have been fully considered, and these remarks, in combination with the amendment filed herein have overcome the submitted prior art. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, the WTRU receiving a first physical downlink control channel (PDCCH) transmission over the first frequency  range, the first PDCCH transmission comprising first downlink control information (DCI), wherein the first DCI comprises a downlink assignment for a downlink transmission to be received over the second frequency range, and the first DCI indicates  that the WTRU is to begin monitoring for PDCCH transmissions over  the second frequency range;  the WTRU receiving the downlink transmission over  the second frequency range  in accordance with the first DCI; and the WTRU monitoring for PDCCH transmissions over  the second  frequency range based on the first DCI,  as substantially described in independent claims 1, 9 and 17. These limitations, in combination with the remaining limitations of claims 1, 9 and 17, are not taught nor suggested by the prior art of record. Claims 2-6, 8, 10-14, 16, 18, 20 and 24-29 depend from allowed claim and therefore allowed for the same reasons.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/Primary Examiner, Art Unit 2474